DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed August 1st 2022 has been entered and made of record.  Claims 1 and 15 are amended.  Claims 1-20 are pending.
	Applicant’s remarks in view of the newly amended claims have been considered but are not found to be persuasive for at least the following reasons:
	Applicant argues that Bredno does not disclose the newly added limitation of:
tracking, by processing circuitry, a change in position of the heterogeneities based on the two-dimensional projection images in which the heterogeneities are identified and 
determining, the dynamic vascular parameters of the blood flow based on the change in position of the tracked heterogeneities of the radio-opaque medium.
Examiner disagrees.  Bredno discloses tracking heterogeneities in the form of radio-opaque dye or contrast agent in the blood stream.  Bredno discloses that the dye is tracked and the speed of its arrival analyzed at the observation point (Fig. 2).  The change in position of the contrast agent is tracked as it arrives at an observation point a certain distance away from an injection point.  Specifically Bredno teaches that the contrast agent is tracked.  The speed of the contrast agent in the blood stream is determine as a function of time and distance travelled (paragraphs [0068]-[0071] and [0075]-[0076] and Fig. 6).  Bredno gives the example of tracking the contrast agent before and after an intervention step is taken to measure the blood flow through an aneurysm shown in Fig. 6.  The tracking a change in position of the contrast agent is considered a calculation of the volume and speed determined.  The rejection is therefore maintained and accordingly made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 13-18 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2008/0319309 to Bredno et al.

With regard to claim 1, Bredno discloses a method of determining dynamic vascular parameters of blood flow, comprising: 
acquiring two-dimensional projection images of a vascular region of interest at a predetermined frequency (Fig. 6), the vascular region of interest being downstream of a site of vascular administration of a radio-opaque medium (Fig. 2,  and Fig. 6, elements 713 and 710, and paragraphs [0036]); 
identifying, within the acquired two-dimensional projection images, heterogeneities of the radio-opaque medium (paragraphs [0047]-[0048], The vessels are imaged and the amount of contrast agent in the form of intensity value is measured in the image); and 
tracking, by processing circuitry, a change in position of the heterogeneities based on the two-dimensional projection images in which the heterogeneities are identified (paragraphs [0068]-[0071] and [0075]-[0076] and Fig. 6, Bredno discloses tracking heterogeneities in the form of radio-opaque dye or contrast agent in the blood stream.  Bredno discloses that the dye is tracked and the speed of its arrival analyzed at the observation point (Fig. 2).  The change in position of the contrast agent is tracked as it arrives at an observation point a certain distance away from an injection point.  Specifically Bredno teaches that the contrast agent is tracked.  The speed of the contrast agent in the blood stream is determined as a function of time and distance travelled.  Bredno gives the example of tracking the contrast agent before and after an intervention step is taken to measure the blood flow through an aneurysm shown in Fig. 6.  The tracking a change in position of the contrast agent is considered a calculation of the volume and speed determined and 
determining, the dynamic vascular parameters of the blood flow based on the change in position of the tracked heterogeneities of the radio-opaque medium
 (paragraphs [0048]-[0052], Various blood flow parameters are determined form the imaged contrast agent such as volume flow, degree of pulsatility, varying speed, and diffusion parameters are all determined and provided as output to a user). 

With regard to claim 2, Bredno discloses the method of claim 1, further comprising determining timing of a cardiac cycle of a patient based on a cardiac signal of the patient (paragraphs [0016]-[0017]),
synchronizing the vascular administration of the radio-opaque medium with the determined timing of the cardiac cycle (paragraph [0021], the administration of the contrast agent is starts automatically at a next appearance of a pre-defined cardiac phase in a live observed ECG), and 
synchronizing the acquiring the two-dimensional projection images of the vascular region of interest with the determined timing of the cardiac cycle (paragraphs [0062]-[0064], the acquiring of image frame rate is adaptable to the predefined time instance based on the time axis transformation).

With regard to claim 3, Bredno discloses the method of claim 2, further comprising synchronizing generation of radiation with the determined timing of the cardiac cycle (Fig. 5,  and (paragraphs [0062]-[0064], the acquiring of image frame rate which are x-ray images using radiation is adaptable to the predefined time instance based on the time axis transformation).  

With regard to claim 4, Bredno discloses the method of claim 2, wherein the vascular administration of the radio-opaque medium is temporally discontinuous (paragraph [0021], The administration of the contrast agent is starts automatically at a next appearance of a pre-defined cardiac phase in a live observed ECG.  The injection is therefore periodic and discontinuous).

With regard to claim 5, Bredno discloses the method of claim 4, wherein the temporally discontinuous vascular administration of the radio-opaque medium includes administration of variable quantities of the radio- opaque medium (paragraphs [0021]-[0025], and [0047], The automated control of short contrast agent bursts are assessed with the observed cardiac cycle as well as the overall total blood flow).

With regard to claim 6, Bredno discloses the method of claim 2, wherein the determined timing of the cardiac cycle is based on a phase of the cardiac cycle (paragraph [0021], The administration of the contrast agent is starts automatically at a next appearance of a pre-defined cardiac phase in a live observed ECG).

With regard to claim 8, Bredno discloses the method of claim 1, wherein the acquiring acquires the two-dimensional projection images of the vascular region of interest as a series of sequential two-dimensional projection images (Fig. 6, illustrates a series of 2D images of the vascular region for monitoring the state of blood flow).

With regard to claim 9, Bredno discloses the method of claim 1, wherein the dynamic vascular parameters of the blood flow include streamlines and velocity distributions (paragraphs [0037] and [0052] and Fig. 6, blood flow velocity, volumes and streamline directions are parameters that are determined and observed).

With regard to claim 13, Bredno discloses the method of claim 2, wherein the synchronizing the vascular administration of the radio-opaque medium and the synchronizing the acquiring of the two-dimensional projection images include a time delay based on the determined timing of the cardiac cycle (paragraphs [0021]-[0025], The administration of the contrast agent is starts automatically at a next appearance of a pre-defined cardiac phase in a live observed ECG.  See also paragraphs [0062]-[0064], the acquiring of image frame rate is adaptable to the predefined time instance based on the time axis transformation).

With regard to claim 14, Bredno discloses the method of claim 2, wherein the cardiac signal of the patient is received from an electrocardiogram (paragraphs [0021]-[0025]).

With regard to claim 15, the discussion of claim 1 applies. Bredno discloses an apparatus comprising circuitry for performing the method of claim 1 (Fig. 7).

With regard to claims 16, 17, 18 and 20, the discussions of claims 2, 4, 5 and 9 apply respectively.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2008/0319309 to Bredno et al.

With regard to claims 7 and 19, Bredno discloses the method of claim 1, but does not explicitly recite wherein the predetermined frequency is greater than 100 Hz.  ECGs are well known in the industry to have typical ranges of 0.05-150Hz.  Therefore one of ordinary skill in the art before time of filing would readily recognize that a frequency greater than 100Hz is a typical frequency for use in and ECG. 


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2008/0319309 to Bredno et al. and 5,186,922 to Shell et al.

With regard to claims 10 and 11, Bredno discloses the method of claim 1 but does not explicitly disclose wherein the heterogeneities of the radio-opaque medium are spherical particles or that they are biodegradable.
Shell discloses a method of using biodegradable microspheres which are permeated with a radio-opaque material are used to monitor the microspheres injected into the bloodstream.  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use radio-opaque biodegradable microspheres as taught by Shell in order to monitor the microspheres in the blood stream of Bredno in order to see the distinct visible particles. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2008/0319309 to Bredno et al. and 2013/0237815 to Klingenbeck.

With regard to claim 12, Bredno discloses the method of claim 1, but does not explicitly disclose wherein the acquiring acquires the two-dimensional projection images of the vascular region of interest via biplane radiation detectors. 
Klingenbeck discloses a similar contrast agent flow monitoring system and teaches the use of a biplanar x-ray device for imaging the blood flow.  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to use a biplanar x-ray detectors taught by Klingenbeck in the contrast agent blood flow monitoring of Bredno as both inventions are directed to the same endeavor.
 
FINAL REJECTION
	Applicant’s amendment necessitated the grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669